DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.  Claims 3, 5 and 6 have been cancelled and claims 1 and 8 have been amended.  Therefore, claims 1, 2, 4 and 7-11 are currently pending for examination.

Information Disclosure Statement
The IDSs filed on 10/13/2020 and 01/04/2021 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al. (Falk: US 2010/0198873) in view of Wang et al. (Wang: US 2009/0140040).
Regarding claim 1, Falk teaches a method of checking products, which is applied to a data management system comprising a database storing a plurality of product items which are corresponding to a plurality of products (Fig. 1-3; product data database on server 4, 9, 16 and para 41 and para 43), wherein each of the plurality of product items has at least a datum (para 45 and para 65; product data PD) and at least an account data (para 46, access token and see also para 49, the RFID reader transfers a query identification for the query which identifies the RFID reader or its organizational unit or a group of RFID readers. This is built into the access token by the RFID tag. The opportunity to use the token and thereby a potential opportunity for misuse is further restricted in this manner. On access to the product data stored in a database on a server for example the accessing party is also authenticated, for example an RFID reader or a server of the organizational unit and a check is made as to whether the identity of the accessing party checked by the authentication matches the query identification contained in the access token) and comprises an identification code which is corresponding to one of the plurality of products (par 45, The product data of one or more products is stored in a product data database on a product data server. A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag),
and wherein the data of each product item are stored in a same database (para 45; The product data of one or more products is stored in a product data database on a product data server. See also Fig. 1, product data server 4, Fig. 2, product data server 9 and Fig. 3, server 16);
the method comprises the steps of:
 	A. providing an electronic device which is connected to the data management system, wherein the electronic device comprises a tag reading module (Fig. 1, 03, Fig. 2, 06, Fig. 3, 15); the electronic device reads at least an electronic tag (2, 12, 14) on at least an object by the tag reading module so as to obtain an object identification code which is corresponding to and provided on the electronic tag (para 40, The RFID tag 02 thus sends its own, preferably unchangeable serial number, further numbers such as the EPC of the product provided with the RFID tag 02 and para 65); 
B. transmitting the object identification code to the data management system after obtaining the object identification code, which is performed by the electronic device (para 65, To do this the RFID reader 15 executes the third RFID event 19 in the form of a read access 19. In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16);
Falk: para 65; In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16. And see also para 49; the access token relates to a specific reader or organizational unit of the RFID reader. Therefore, the token is a user account); 
C. according to the received object identification code, searching from the database whether an identification code of the product items is consistent with the object identification code, which is performed by the data management system (para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed, and para 65; The server 16 detects on the basis of the access token T that the product or the RFID tag 14 is located in the discretionary area of the RFID reader 15. For a valid access token T the server 16 then transfers the requested product data PD or parts thereof in a fourth RFID event 20 in a response 20 to the RFID reader 15);
D. if the identification code which is consistent with the object identification code is found (para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed), and also, the user account is consistent with the at least an account data of the corresponding one of the product items, then transmitting the at least a datum of one of the product items which is corresponding to the identification code to the electronic device, which is performed by the data management system (Falk: para 45, an authentication and authorization check of the accessing party is carried out during access to the database and para 49, the RFID reader transfers a query identification for the query which identifies the RFID reader or its organizational unit or a group of RFID readers. This is built into the access token by the RFID tag. The opportunity to use the token and thereby a potential opportunity for misuse is further restricted in this manner. On access to the product data stored in a database on a server for example the accessing party is also authenticated, for example an RFID reader or a server of the organizational unit and a check is made as to whether the identity of the accessing party checked by the authentication matches the query identification contained in the access token and para 65; In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16. The server 16 checks the authentication of the accessing party, in this case the RFID reader 15. The server 16 subsequently carries out a check of the access token T in a test step 21. The server 16 detects on the basis of the access token T that the product or the RFID tag 14 is located in the discretionary area of the RFID reader 15. For a valid access token T the server 16 then transfers the requested product data PD or parts thereof in a fourth RFID event 20 in a response 20 to the RFID reader 15 and see also para 18 and 52);
if the identification code which is consistent with the object identification code is found (para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed), and the user account is different from the at least an account data of the corresponding one of the product items, then transmitting another notification message rather than the at least a datum to the electronic device (Falk: para 52; The access token can also be given an authorization for accessing only specific components of the product data or only specific elements of the data record comprising the product data, such as only the name and date of manufacture of the product, but not the last time that the RFID tag was read. Therefore, different access tokens i.e. account data are used retrieve different components of product data for the same product/object ID. See also para 21 and para 15, different accessing parties i.e. different access tokens cannot access the information that belongs to the competitor),
wherein the data including the at least a datum of the corresponding one of the product items are in the same database (para 45; The product data of one or more products is stored in a product data database on a product data server. See also Fig. 1, product data server 4, Fig. 2, product data server 9 and Fig. 3, server 16).
Falk does not explicitly disclose D. if the identification code which is consistent with the object identification code is not found, transmitting a notification message to the electronic device, which is performed by the data management system.
However, Wang teaches the reader device 142 read the identification code 122 from the electronic tag 12 into the computer device 14. and the computer device 14 transmits the identification code 122 to the location and commodity data of maker's web address contained in the identification code 122 (para 23) and further teaches if the identification code which is consistent with the object identification code is not found, transmitting a notification message to the electronic device, which is performed by the data management system (para 23, When the identification code 122 is failed to pass through verification, process moves to step S116. … In step S116, the verifying device 16 transmits the information of verification failure to the computer device 14 which automatically displays the alert information of fake goods and para 22, the verifying device 16 receives the identification code 122 through the network 18 and conducts data matching as well as verifying procedures. When the identification code 122 passes through verification, the verifying device 16 generates an authentication code 162 which is then transmitted back to the computer device 14 through the network 18. In this manner, consumer can confirm the accuracy of the identification code 122 by the authentication code 162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in order to avoid wrong purchase of fake goods (Wang: para 8).

Regarding claim 2, the combination of Falk and Wang teaches the method of claim 1, wherein after step D, further comprising the step of: after the electronic device receives the notification message, displaying the notification message on a screen of the electronic device, which is performed by the electronic device (Wang: para 23, When the identification code 122 is failed to pass through verification, process moves to step S116. … In step S116, the verifying device 16 transmits the information of verification failure to the computer device 14 which automatically displays the alert information of fake goods and Fig. 1 and para 21, The computer device 14 comprises a display).

Regarding claim 4, the combination of Falk and Wang teaches the method of claim 3, wherein after step D, further comprising the step of: after the electronic device receives the at least a datum of the corresponding one of the product items, displaying the at least a datum on a screen of the electronic device, which is performed by the electronic device (Wang: para 21, The computer device 14 comprises a display and control software which displays the verification result of the verifying device 16 and the word explanation of the commodity verification and para 23, step 122).

Regarding claim 7, the combination of Falk and Wang teaches the method of claim 1, wherein after step D, further comprising the step of: after the electronic device receives the another notification message, displaying the another notification message on a screen, which is performed by the electronic device (Wang: para 21, The computer device 14 comprises a display and control software which displays the verification result of the verifying device 16 and the word explanation of the commodity verification and para 23, step 122).

Regarding claim 8, Falk teaches a method of checking products, which is applied to a data management system comprising a database storing a plurality of product items which are corresponding to a plurality of products (Fig. 1-3; product data database on server 4, 9, 16 and para 41 and para 43), wherein each of the plurality of product items has at least a datum (para 45 and para 65; product data PD) and at least an account data (para 46, access token and see also para 49, the RFID reader transfers a query identification for the query which identifies the RFID reader or its organizational unit or a group of RFID readers. This is built into the access token by the RFID tag. The opportunity to use the token and thereby a potential opportunity for misuse is further restricted in this manner. On access to the product data stored in a database on a server for example the accessing party is also authenticated, for example an RFID reader or a server of the organizational unit and a check is made as to whether the identity of the accessing party checked by the authentication matches the query identification contained in the access token) and comprises an identification code which is corresponding to one of the plurality of products (par 45, The product data of one or more products is stored in a product data database on a product data server. A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag); 
  the number of the at least an account data of each of the product items is more than one, and the account data have a plurality of different authority levels; the number of the at least a datum of each of the product items is more than one, and each of the data is corresponding to one of the authority levels (para 52; The access token can also be given an authorization for accessing only specific components of the product data or only specific elements of the data record comprising the product data, such as only the name and date of manufacture of the product, but not the last time that the RFID tag was read. Therefore, different access tokens i.e. account data are used retrieve different components of product data for the same product/object ID. See also para 21 and para 15, different accessing parties i.e. different access tokens cannot access the information that belongs to the competitor);
and wherein the data of each product item are stored in a same database (para 45; The product data of one or more products is stored in a product data database on a product data server. See also Fig. 1, product data server 4, Fig. 2, product data server 9 and Fig. 3, server 16);
the method comprises the steps of:
 	A. providing an electronic device which is connected to the data management system, wherein the electronic device comprises a tag reading module (Fig. 1, 03, Fig. 2, 06, Fig. 3, 15); the electronic device reads at least an electronic tag (2, 12, 14) on at least an object by the tag reading module so as to obtain an object identification code which is corresponding to and provided on the electronic tag (para 40, The RFID tag 02 thus sends its own, preferably unchangeable serial number, further numbers such as the EPC of the product provided with the RFID tag 02 and para 65); 
para 65, To do this the RFID reader 15 executes the third RFID event 19 in the form of a read access 19. In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16);
transmitting a user account to the data management system, which is performed by the electronic device (Falk: para 65; In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16. And see also para 49; the access token relates to a specific reader or organizational unit of the RFID reader. Therefore, the token is a user account); 
C. according to the received object identification code, searching from the database whether an identification code of the product items is consistent with the object identification code, which is performed by the data management system (para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed, and para 65; The server 16 detects on the basis of the access token T that the product or the RFID tag 14 is located in the discretionary area of the RFID reader 15. For a valid access token T the server 16 then transfers the requested product data PD or parts thereof in a fourth RFID event 20 in a response 20 to the RFID reader 15);
D. if the identification code which is consistent with the object identification code is found (para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed), and also, the user account is consistent with the at least an account data of the corresponding one of the product items, then transmitting the at least a datum of one of the product items which is corresponding to the identification code to the electronic device, which is performed by the data management system (Falk: para 45, an authentication and authorization check of the accessing party is carried out during access to the database and para 49, the RFID reader transfers a query identification for the query which identifies the RFID reader or its organizational unit or a group of RFID readers. This is built into the access token by the RFID tag. The opportunity to use the token and thereby a potential opportunity for misuse is further restricted in this manner. On access to the product data stored in a database on a server for example the accessing party is also authenticated, for example an RFID reader or a server of the organizational unit and a check is made as to whether the identity of the accessing party checked by the authentication matches the query identification contained in the access token and para 65; In this read access 19 the RFID reader transfers the identification IDE and the access token T to the server 16. The server 16 checks the authentication of the accessing party, in this case the RFID reader 15. The server 16 subsequently carries out a check of the access token T in a test step 21. The server 16 detects on the basis of the access token T that the product or the RFID tag 14 is located in the discretionary area of the RFID reader 15. For a valid access token T the server 16 then transfers the requested product data PD or parts thereof in a fourth RFID event 20 in a response 20 to the RFID reader 15 and see also para 18 and 52);
transmitting the at least a datum of the corresponding one of the product items whose authority level is consistent with the authority level of the account data to the electronic device (Falk: Para 54; A restriction or delimitation of the access authorization is undertaken in this case in respect of the server. In such cases it is basically conceivable for components of the product data to be stored with different security classifications on different servers. 
 para 20; a number of allowed queries, in order to make it possible for an RFID reader, without reading the RFID tag once again, to execute a specific number of read/write processes and para 52; The access token can also be given an authorization for accessing only specific components of the product data or only specific elements of the data record comprising the product data, such as only the name and date of manufacture of the product, but not the last time that the RFID tag was read),
wherein the data including the at least a datum of the corresponding one of the product items are in the same database (para 45; The product data of one or more products is stored in a product data database on a product data server. See also Fig. 1, product data server 4, Fig. 2, product data server 9 and Fig. 3, server 16).
Falk does not explicitly disclose D. if the identification code which is consistent with the object identification code is not found, transmitting a notification message to the electronic device, which is performed by the data management system.
However, Wang teaches the reader device 142 read the identification code 122 from the electronic tag 12 into the computer device 14. and the computer device 14 transmits the identification code 122 to the location and commodity data of maker's web address contained in the identification code 122 (para 23) and further teaches if the identification code which is consistent with the object identification code is not found, transmitting a notification message to the electronic device, which is performed by the data management system (para 23, When the identification code 122 is failed to pass through verification, process moves to step S116. … In step S116, the verifying device 16 transmits the information of verification failure to the computer device 14 which automatically displays the alert information of fake goods and para 22, the verifying device 16 receives the identification code 122 through the network 18 and conducts data matching as well as verifying procedures. When the identification code 122 passes through verification, the verifying device 16 generates an authentication code 162 which is then transmitted back to the computer device 14 through the network 18. In this manner, consumer can confirm the accuracy of the identification code 122 by the authentication code 162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in order to avoid wrong purchase of fake goods (Wang: para 8).

Regarding claim 9, the combination of Falk and Wang teaches the method of claim 8, wherein in step D, the authority level of the transmitted at least a datum is no more than the authority level of the account data (Falk: para 20, the reader is limited to a number/level of the allowed queries of the access token and para 52, the components of data access is limited to the authorization of the access token and para 54; product data access is limited to only servers that are authorized according to the  access token).

Regarding claim 10, the combination of Falk and Wang teaches the method of claim 8, further comprising the step of defining one of the authority levels as a revisable level, and after step D, further comprising the steps of: revising the at least a datum on the electronic device to create at least a revised data, as well as transmitting the at least a revised data and the user account to the data management system; when confirming that the authority level of the account data which is consistent with the user account is the revisable level, updating the at least a datum Falk: para 46, access token empowers the RFID  reader to query the product data on server  and modify the product data and see also para 16 and par 22; access token to contain an authorization for specific actions such as for read/write permissions for data on a server or in the database).

Regarding claim 11, the combination of Falk and Wang teaches the method of claim 8, wherein after step D, further comprising the step of: after the electronic device receives the notification message, displaying the notification message on a screen of the electronic device, which is performed by the electronic device (Wang: para 23, When the identification code 122 is failed to pass through verification, process moves to step S116. … In step S116, the verifying device 16 transmits the information of verification failure to the computer device 14 which automatically displays the alert information of fake goods and Fig. 1 and para 21, The computer device 14 comprises a display).


Response to Arguments
Applicant's arguments filed on January 4, 2021 have been fully considered but they are not persuasive. 
On page 8-10 of the Applicant’s Response, applicants argue that the cited prior arts fails to teach the amended limitation “wherein the data of each product item are stored in a same database” and “wherein the data including the at least a datum of the corresponding one of the product items are in the same database”.

Falk clearly teaches “wherein the data of each product item are stored in a same database” and “wherein the data including the at least a datum of the corresponding one of the product items are in the same database” (para 45; The product data of one or more products is stored in a product data database on a product data server. See also Fig. 1, product data server 4, Fig. 2, product data server 9 and Fig. 3, server 16). 
Even though Falk teaches an exemplary embodiment with multiple servers in para 54, Falk also teaches embodiments with a single server in many other embodiments such as Fig. 1-3.

On page10 of the Applicant’s Response, applicants argue that “Applicant respectfully requests reconsideration of a further claim recitation that neither Falk nor Wang disclose the feature of "if the identification code which is consistent with the object identification code is found, and the user account is different from the at least an account data of the corresponding one of the product items, then transmitting another notification message rather than the at least a datum to the electronic device " recited in current claim 1. Contrary to the Examiner's assertion, paragraphs [0052] and [0054] of Falk discuss an access token for providing authorization to access only specific components of product data. However, Falk says nothing about the recited transmitting a notification method responsive to a discrepancy between a user account vis-h-vis account data of a network”.
para 45; A product is identified by a product identification, abbreviated to product ID, for example by an EPC which allows the data record assigned to a product to be identified. The product ID is provided by an RFID tag. Thus product data of the database assigned to a product can be accessed), and the user account is different from the at least an account data of the corresponding one of the product items, then transmitting another notification message rather than the at least a datum to the electronic device (Falk: para 52; The access token can also be given an authorization for accessing only specific components of the product data or only specific elements of the data record comprising the product data, such as only the name and date of manufacture of the product, but not the last time that the RFID tag was read. Therefore, different access tokens i.e. account data are used retrieve different components of product data for the same product/object ID. See also para 21 and para 15, different accessing parties i.e. different access tokens cannot access the information that belongs to the competitor). In other words, the specific elements or the specific components of the product data are accessed by a particular access token and therefore, the restricted data for this particular token is the at least a datum and the accessed data are the notification since the claim does not require any further detail about what is in the notification. 

On page11 of the Applicant’s Response, applicants argue that “Falk says nothing about the transmission of the data to an electronic device, i.e., "transmitting the at least a datum of the corresponding one of the product items whose authority level is consistent with the authority level of the account data to the electronic device". Rather, Falk relates only to accessing data 
In response, Examiner respectfully disagrees because Falk clearly teaches the transmission of the accessed data (see Fig. 3, response PD 20 from server to RFID reader and para 65, transfer the requested data) and further teaches in para 52 that the access token is given authorization only for specific components of the product data and therefore, the transferred data are consistent with the access token authorization level. It is clear that different access token will allow to access different elements for security purpose i.e. different level of access. The access tokens that has the time restriction disclosed in para 50, the number of queries restriction in para 51 or the reader ID restrictions in para 49 would allow the access of last time that the RFID tag read which was restricted in the access token disclosed in para 52.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts regarding the user access levels for database cited for the record but not used in Office Action, are listed in attached PTO-892. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687